Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 include the allowable subject matter identified in the office actions dated 7 June 2021 and 3 September 2020. The reasons for allowance set forth in those office actions are reiterated below, updated with reference to the prior art made of record and not relied upon.
The closest prior art of record is Hornick et al. (US 2006/0093847 A1) in view of Cheung (US 8,545,167), and further in view of Wong et al. (US 7,452,585), as applied in the office action dated 15 October 2021. In addition, Motta (US 3,602,602) is made of record as being pertinent to applicant’s disclosure but was not been relied upon in the previous office actions.
Regarding claims 1 and 13, Hornick in view of Cheung, and further in view of Wong, fails to disclose, teach, or suggest a high strain fiber layer including one or more plies of a high strain fiber, the one or more plies of the high strain fiber being interlaid with a polymer film on either side thereof. While Motta (US 3,602,602) discloses the use of high strain fiber layers in gas turbine cases to provide energy absorbing capabilities (Motta, Abstract and Col. 1 lines 3-10, “high elongation” fibers being equivalent to “high strain” fibers in accordance with paragraph [0035] of the instant specification), there is no teaching, suggestion, motivation, or rationale to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/JULIAN B GETACHEW/Examiner, Art Unit 3745                   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745